If there was any probability that this fund would be needed for payment of debts, the court would protect the administrator and creditors. Notwithstanding a creditor may not have presented his claim to the commissioners, Gen. Stat. R.I. cap. 175, §§ 19, 20, he may still sue the administrator *Page 303 
at any time after two years and within three years if there be estate remaining in the administrator's hands after paying the allowed claims. But as the administrator assents, we see no objection to making the proposed decree so far as he is concerned.
But under the will there are future and contingent interests. If this fund was still real estate, the trustee under the will would hold it, and apply the income; but the principal of the fund would be safe, because the trustee could not dispose of the land without an order of the court.
And the fund being now personalty, should be kept as safe for those having future and contingent interests as if it remained realty. It should not be paid over to the first named trustee in the will without proper security; and if that cannot be given by him, is should remain in the registry of the court.
Decree referring the case to a master, to take an account ofthe fund arising from the mortgage sale by the complainant, andof the charges to be made against it.